ORDER
This eviction matter is before the court on defendants’ appeal from a Superior Court order dismissing the defendants’ case below for nonpayment of rent. Pending this appeal, the defendants move for a stay of execution in connection with the eviction. The plaintiff opposes the stay request and moves to dismiss this appeal on jurisdictional grounds. After carefully reviewing the papers herein and upon consideration of the memoranda submitted by the parties, we hereby direct that the following order shall enter:
1. The defendants’ motion for stay is denied.
2. The defendants’ appeal is denied and dismissed pursuant to the provisions of G.L.1956 (1984 Reenactment) § 34-18.1-19 as amended by ch. 494 § 1 of the Public Laws 1988.